



COURT OF APPEAL FOR ONTARIO

CITATION: R. v.
    Laponsee, 2015 ONCA 344

DATE: 20150513

DOCKET: C57164

Juriansz, Rouleau and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

John Laponsee

Appellant

Diane Condo, for the appellant

Matthew Asma, for the respondent

Heard and released orally: May 7, 2015

On appeal from the conviction entered on December 4, 2012
    and the sentence imposed on May 1, 2013 by Justice Robert G. Selkirk of the Ontario
    Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant was convicted of several offences arising out his attempt
    to board a flight at the Ottawa International Airport with a 22 calibre pistol
    and 100 rounds of ammunition in his checked baggage. He initially told the
    police he owned the gun and was taking it back to Calgary. At trial, he
    testified that his mother packed his luggage and that he did not know it contained
    a gun or bullets. His mother supported his story by testifying that she had
    packed the gun and ammunition into his bag without telling him. The trial judge
    disbelieved the mother, concluded he had packed his own bag and convicted him.

[2]

On appeal the appellant argues the trial judge erred in his credibility
    findings because he misapprehended the mothers evidence. In our view, the
    transcript shows the trial judge misapprehended only one aspect of the mothers
    testimony. The judge was mistaken in stating the gun was found in between
    licence plates. However, that one misapprehension cannot be said to have been
    essential to trial judges analysis. There was several other inconsistencies in
    the mothers description of how she packed the appellants bag and how it was
    actually packed. There were also inconsistencies between the mothers testimony
    and the appellants regarding who drove him to the airport and the mothers
    claim that she did not tell the appellant she had packed a gun in his bag.

[3]

In our view the record amply supports the trial judges conclusion the
    mothers testimony was not to be believed. The appeal of conviction is
    dismissed.

[4]

The appellant also appeals his sentence. He was sentenced to a 12 months
    conditional sentence. He submits the trial judge erred by not granting him a
    conditional discharge with strict probation. The trial judge considered all the
    circumstances and concluded that a conditional discharge would be contrary to
    the public interest. He said that denunciation and general deterrence required
    that the message must be clear that one does not bring a gun and bullets to an
    international airport without severe consequences. We agree.

[5]

The sentence appeal is dismissed.

R.G.
    Juriansz J.A.

Paul
    Rouleau J.A.

C.W. Hourigan
    J.A.


